TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 31, 2015



                                       NO. 03-13-00166-CV


                                      Tony Davis, Appellant

                                                  v.

Wells Fargo Bank, N.A., as Trustee for Carrington Mortgage Loan Trust, Series 2006-NC4
      Asset-Backed Pass-Through Certificates; Carrington Mortgage Services, LLC;
     Juanita Strickland; Janie Mucha; Atlantic & Pacific Foreclosure Services, LLC;
                  Malcolm Cisneros; and William G. Malcolm, Appellees




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on August 13, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.